  Case 3:20-cr-00004-GMG-RWT Document 1 Filed 01/27/20 Page 1 of 1 PageID #: 1


                         UNITED STATES DISTRICT COURT FOR THE
                                                                          V                        PILE
                          NORTHERN DISTRICT OF WEST VIRGINIA                                   ~~4N 2 ~
                                                                                            Di        ‘~2O2O
                                                                                          Mr7J1?Icro ~~ND

  UNITED STATES OF AMERICA,                                                                               5~Oi


  V.                                                                                      r
                                                          Criminal No.        3:20-CR
  CHRISTOPHER T. ENGLE,
                                                          Violation:          18 U.S.C.   § 1343
        Defendant.




                                           INFORMATION

       The United States Attorney charges that:

                                            COUNT ONE
                                   V         (Wire Fraud)

       On or about August 19, 2016, in the Northern District of West Virginia and elsewhere, the

defendant, CHRISTOPHER T. ENGLE, for the purpose of executing a scheme and artifice to defraud,

knowingly transmitted and caused to be transmitted by means of wire communications in interstate

commerce, the following writing and signal, that is defendant, CHRISTOPHER T. ENGLE, deposited

checks into the Hearts 2 Heros bank account with City National Bank, which caused interstate wire

communications to be transmitted in order to deposit the funds into the Hearts 2 Heros bank account, in

violation of Title 18, United State Code, Section 1343.




                                                              WILLIAM J. POWELL
                                                              United States Attorney

                                                              Lara K. Omps-Botteicher
                                                              Jeffrey Finucane
                                                              Assistant United States Attorneys
